DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.
Priority
Applicant’s priority claim as a Continuation of previously filed application 15/920245 with an effective filing date of 3/13/18 is acknowledged, but it is improper because the reference required by 35 U.S.C. 120  must be submitted during the pendency of the earlier filed application. In the instant case, the issue fee for application 15/920245 was paid on 9/16/20 and the current pending application was filed after this date on 10/5/20 so the current application and previous application were never co-pending as required for a continuation. This also moots the provisional priority claim tied to the prior filed application. 
Applicant presents arguments that because the current application was filed before the prior application was issued as a patent, applicant is still entitled to the priority filing dates; however, this is incorrect. According to MPEP 201.07 and 37 CFR 1.313(c), A continued application must be filed prior to payment of the issue fee. In the instant case, this pending application was not filed prior to payment of the issue fee as required and so it does not receive the benefit claims. 
The effective filing date of the current application is 10/5/20. As discussed at length with applicant’s representative during the interview on 5/10/22, priority can be restored by filing a petition, not by filing additional arguments. 
Drawings
The replacement figures were received on 5/12/22; these drawings are accepted and overcome the previous objections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, and 20: each recites “the headband having a length, a height, and a depth, the height being the distance from a nose side of the headband to a top side of the headband”; however, the headband does not have a “nose side” because it does not contact the nose. Furthermore, a “first width” and a “second width” is set forth, but no relationship between these “width” dimensions and any of the three dimensions set forth of the headband is described making it unclear if the headband is supposed to also have a width or if one of these other dimensions is the width of the headband. Clarification or correction is requested. 
Claim 4: recites “wherein the headband has a third width”; however, this language does not make sense because the headband does not have four dimensions, it is a three-dimensional object so where is this “third width” and how does it dimensionally relate to the amended “length, height, and depth” now required by claim 1? Clarification or correction is requested.
Claim 12: recites “a top edge of the headband” without setting forth any relationship between the amended “top side of the headband” amended into claim 11, which is confusing and makes the metes and bounds of the claim unclear. How many “top sides” or “top edges” are being claimed? Clarification or correction is requested.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 11-18, and 20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conjurske (US 2424352).
Claims 1-2 and 11: Conjurske discloses a face shield (see Figs 1-4) comprising a shield (3) attached to a headband (1+4), the headband having a length, a height and a depth; the height being a distance from a “nose side” of the headband to a top side of the headband (see annotations). The shield having a first width (see annotations) and the headband including a protruding watertight rubber seal (7; Col 2, 9-15) continuously extending a second width that is greater than the first width (see annotations). The watertight seal is configured to contact a user’s skin (see Fig 1) and can separate a forehead portion of a user’s face from the rest of the user’s face with the face portion positioned below, or behind, the shield (see Fig 1). The shield first width extends substantially parallel to the height of the headband (see annotations). The shield contacts the headband along its entire length including at the first width (see annotations), which as best understood means the shield contacts the headband “with the first width”. 
Claims 4-5: Conjurske discloses the headband length being greater than the first and the second widths (see Fig 2 & annotations) with this length being configured to wrap around the user’s head (see Figs 1-2) and as best understood the “length” is this “third width” because the headband is a three-dimensional object not a four-dimensional object (see above 112 rejection) so it cannot logically have a depth, length, height, and third width as applicant attempts to claim. 
Claim 6: Conjurske discloses the watertight seal to have a rectangular cross-sectional shape (see Figs 4-5) extending towards the skin of the user (see Figs 1 & 4). 

    PNG
    media_image1.png
    467
    620
    media_image1.png
    Greyscale

Claim 12: Conjurske discloses the watertight seal protrusion extending along a top edge of the headband (see Fig 4). 
Claims 13 and 16: Conjurske discloses the protrusion to extend continuously from ends of the adjustment slot (5) where the fastener (6) can slide within this slot to accommodate the ears of the user therein. Since Figures 2 and 3 in combination show that these ear holding fasteners (6) can be adjusted slidably to abut the watertight seal 7 (see Figs 2 & 3), this means that Conjurske teaches the watertight protrusion can continuously extend from behind a left ear of the user to behind a right ear of the user and the watertight protrusion being rubber means that when the fastener (6) is slid as far left in Figure 3 as possible, that the rubber protrusion is capable of directing water from the forehead to behind the ears in use (see Figs 1-3). 
Claim 14: Conjurske discloses at least one fastener (5’ & 6’ & 6) attached to the headband and separate from the watertight seal (see Fig 2). 
Claim 15: Conjurske discloses the shield extending continuously between a wearer’s right and left ears (see Figs 1-2). 
Claim 17: Conjurske discloses the watertight seal protrusion (7) comprising a flat surface contacting the skin of the user (see Fig 4). 
Claim 18: Conjurske discloses the watertight seal protrusion (7) also comprising a rounded surface at the ends of the seal protrusion being rounded and contacting the skin of the user (see Fig 2 rounded ends of 7).
Claim 20: Conjurske discloses a face shield (see Figs 1-4) comprising a shield (3) attached to a headband (1+4), the headband having a length, a height and a depth; the height being a distance from a “nose side” of the headband to a top side of the headband (see annotations). The shield having a first width (see annotations) and the headband including a protruding watertight rubber seal (7; Col 2, 9-15) continuously extending a second width that is greater than the first width (see annotations). The watertight seal is configured to contact a user’s skin (see Fig 1) and can separate a forehead portion of a user’s face from the rest of the user’s face with the face portion positioned below, or behind, the shield (see Fig 1). The shield first width extends substantially parallel to the height of the headband (see annotations). The watertight seal extends parallel to the curvilinear longitudinal axis of the headband (note that applicant’s own device is formed into a circular shape) so the seal of Conjurske extends parallel to the headband longitudinal axis in as much as applicant’s does. 

    PNG
    media_image1.png
    467
    620
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conjurske (US 2424352).
Claim 3: Conjurske discloses the invention of claim 1 and further discloses the shield having a rounded rectangular shape defined by the first width and an orthogonal shield length extending from the headband proximal the face portion of the user. It is noted that applicant’s own disclosure illustrates a rounded rectangular shield shape and states on Page 5, that “although the preferred form of the face shield is rectangular, there are many other design shapes of the clear flexible material that would be alternately effective” and goes on to state “the rectangular shape at the discretion of the wearer could easily be cut or trimmed by scissors” and illustrates a rounded shape (see Figs 1 & 2). Conjurske discloses the invention essentially as claimed except for the shield being rectangular. However it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shield of Conjurske to be rectangular, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Conjurske in light of applicant’s own disclosure even stating that other shapes including rounded shapes are equally effective.
	Claims 7 and 9: Conjurske discloses the invention of claim 1 and further discloses the watertight seal comprising a rectangular cross-sectional shape extending towards the user’s skin. Conjurske discloses the invention essentially as claimed except for the watertight seal having a D-shaped cross-sectional shape, which would also be a continuously curvilinear cross-sectional shape. However it would have been obvious to one of ordinary skill in the art at the time of filing to modify the watertight strip/seal of Conjurske to be D-shaped, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Conjurske in light of applicant’s own disclosure even stating that the watertight strip/seal can have a rectangular shape, triangular, square, D-shaped, P-shaped, half circle, or multiple cords” (Page 7 last lines). 
Claim 8: Conjurske discloses the invention of claim 1 and further discloses the watertight seal comprising a rectangular cross-sectional shape extending towards the user’s skin. Conjurske discloses the invention essentially as claimed except for the watertight seal having a P-shaped cross-sectional shape. However it would have been obvious to one of ordinary skill in the art at the time of filing to modify the watertight strip/seal of Conjurske to be P-shaped, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Conjurske in light of applicant’s own disclosure even stating that the watertight strip/seal can have a rectangular shape, triangular, square, D-shaped, P-shaped, half circle, or multiple cords” (Page 7 last lines).
Claim 10: Conjurske discloses the invention of claim 1 and further discloses the watertight seal extending a distance towards the user’s skin and discloses the invention essentially as claimed except for this distance being up to one inch. Applicant’s own disclosure on Page 6 indicates that this dimension is not critical and states that the watertight rubber gasket can have a width of 0.1875-1 inch. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Conjurske by providing the watertight seal with a width of up to 1 inch, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Response to Arguments
Applicant's arguments filed 5/12/22 have been fully considered but they are not persuasive. All of applicant’s arguments are drawn to the newly presented claim limitations, which have been addressed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772